                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                      TAMPA DIVISION

BIG STIK MANUFACTURING, INC.,

       Plaintiff,

v.                                                                Case No: 8:17-cv-2486-T-36SPF

PITBULL TOOLS AND SUPPLIES LLC,
RICARDO CUYAR, ORLANDO AYALA
and R & K TOOLS AND SUPPLIES, LLC,

      Defendants.
___________________________________/

                                             ORDER

       This matter comes before the Court upon Plaintiff's Motion for Partial Reconsideration to

Correct One Claim Construction (Doc. 67), Defendants’ response in opposition (Doc. 69), and

Plaintiff’s reply (Doc. 74).    In the Motion, Plaintiff argues that the Court misapprehended its

argument in construing the following claim term: "bridge member extending and coupled to said

first pin and said second pin column." The Court, having considered the motion and being fully

advised in the premises, will deny Plaintiff's Motion for Partial Reconsideration to Correct One

Claim Construction.

         I.    Factual Background

       On October 29, 2009, Plaintiff, Big Stik Manufacturing, Inc. (“Big Stik”), applied for U.S.

Patent No. 8,434, 802 (“the ‘802 Patent”). The ‘802 Patent is an extension tool that involves two

poles, one pole fitting inside the other one. The extension tool is used in the railroad industry to

reach a wheel brake from the side of the tracks. The tool allows the user to adjust the brake without

having to enter between the train cars.
       Big Stik brings this patent infringement action against two of its competitors, Pitbull Tools

and Supplies, LLC (“Pitbull”) and R&K Tools and Supplies, LLC (“R&K”) and their principals,

Ricardo Cuyar and Orlando Ayala (collectively, the “Defendants”) for their alleged infringement

of the ‘802 Patent.

       The parties filed their claim construction briefing and this Court held a Markman hearing

on October 17, 2018, in which the parties presented their arguments and gave brief tutorials on the

tools. Doc. 65. The Court entered its Order construing the five claims. Doc. 66. The claim term at

issue in the Motion is “a bridge member extending and coupled to said first pin column and said

second pin column[,]” (the “Claim Term”). Id. at 18. The Plaintiff’s proposed claim construction

was “a structure or member extending and secured between the first pin column and the second

pin column.” Id. at 13. Defendants’ proposed claim construction was “a component, separate and

distinct from the first pin column and second pin column, that spans across and is connected to the

first pin column and the second pin column.” Id. The Court adopted the Defendants’ proposed

claim construction. Id. at 18.

         II.   Legal Standard

   Motions for reconsideration filed within 28 days of the Court’s order are governed by Rule

59(e), Fed. R. Civ. P., and are appropriate only where there is newly-discovered evidence, or a

need to correct a manifest error of law or fact. See Arthur v. King, 500 F.3d 1335, 1343 (11th Cir.

2007) (“The only grounds for granting [a Rule 59] motion are newly-discovered evidence or

manifest errors of law or fact.”) (brackets in original).

   “A motion for reconsideration must demonstrate why the court should reconsider its prior

decision and ‘set forth facts or law of a strongly convincing nature to induce the court to reverse

its prior decision.’” Florida Coll. of Osteopathic Med., Inc. v. Dean Witter Reynolds, Inc., 12 F.



                                                  2
Supp. 2d 1306, 1308 (M.D. Fla. 1998) (quoting Cover v. Wal-Mart Stores, Inc., 148 F.R.D. 294,

295 (M.D. Fla. 1993)). Courts generally recognize three grounds justifying reconsideration: (1) an

intervening change in controlling law; (2) the availability of new evidence; and (3) the need to

correct clear error or manifest injustice. Id. See also Microwave Vision, S.A. v. ETS-Lindgren Inc.,

209 F. Supp. 3d 1322, 1329 (N.D. Ga. 2016) (applying the same three-part test to a request to

reconsider a claim construction disguised as a summary judgment motion).

        A motion for reconsideration should not be used to present the Court with arguments

already heard and dismissed, or to offer new legal theories or evidence that could have been

presented prior to the entry of judgment. See Arthur, 500 F.3d at 1343-44; O’Neal v. Kennamer,

958 F.2d 1044, 1047 (11th Cir. 1992) (“Motions to amend should not be used to raise arguments

which could, and should, have been made before the judgment was issued.”); Pres. Endangered

Areas of Cobb’s History, Inc. v. U.S. Army Corps of Eng’rs, 916 F. Supp. 1557, 1560 (N.D. Ga.

1995), aff’d 87 F.3d 1242 (11th Cir. 1996) (“A motion for reconsideration is not an opportunity

for the moving party and their counsel to instruct the court on how the court ‘could have done it

better’ the first time.”).

        Some court have noted that the “stringent standards” typically applied to motions for

reconsideration should not be used regarding claim construction orders See Fujitsu Limited v.

Tellabs Operations, Inc. et al, 2012 WL 987272, at *4 (N.D. Ill., March 21, 2012); Bettcher

Industries, Inc. v. Hantover, Inc., 3:14-CV-00406, 2018 WL 4002826, at *1 (N.D. Ohio Aug. 22,

2018) (citing Fujitsu). Whether to grant a motion for reconsideration is “committed to the sound

discretion of the district court.” O’Neal, 958 F.2d at 1047.




                                                 3
        III.   Discussion

       Here, although Plaintiff notes that the Court mischaracterized its argument regarding the

proper construction of the Claim Term, the Court nonetheless adopted the Defendants’

construction. Plaintiff demonstrates no intervening change in controlling law. And the case upon

which it rests its argument was not argued in its briefs. It has not demonstrated the availability of

new evidence, as it points to the evidence already in the record. And Big Stik does not show that

the Court committed clear error or that its claim construction creates manifest injustice. The Court

acknowledged that Big Stik advocated for a broader construction of the term “coupled to” and was

not limited to the separate construction described in the specification. Doc. 66 at 13. Big Stik

merely disagrees with this Court’s findings and conclusions regarding the construction.

       The Court carefully considered the parties’ constructions of the claims at issue. There is no

clear error in the Court’s claim-construction order. While Big Stik disagrees with the Court’s

application of the law and interpretation of the claim, the arguments it raises ultimately amount to

an attempt to relitigate an issue that the Court has decided; that is not a proper basis for a motion

for reconsideration. See Pediatric Med. Devices, Inc. v. Indiana Mills & Mfg., Inc., 961 F. Supp.

2d 1241, 1246 (N.D. Ga. 2013) (denying motion to reconsider claim construction term).

       Further, the Court is not restricted to two choices, the plaintiff’s construction versus the

defendant’s construction, the Court has an independent duty to construe the terms according to

claim construction principles. MEMS Tech. Berhad v. Intl. Trade Commn., 447 Fed. Appx. 142,

153 (Fed. Cir. 2011) (noting that the trial judge has an independent obligation to determine

meaning of patent claims, notwithstanding views asserted by adversary parties). Thus, Big Stik’s

arguments that rely on the Court’s alleged misapprehension of its viewpoint during claim

construction process are insufficient to justify reconsideration.



                                                  4
       Even if Big Stik provided a proper basis for reconsideration, the Court finds Rexnord Corp.

v. Laitram Corp., 274 F.3d 1336, 1344 (Fed. Cir. 2001) distinguishable. In Rexnord, the Federal

Circuit reversed the district court’s claim construction finding that two portions of the invention

had to be separate from one another. There, the claim recited a “chain link” which included a “link

module portion” and a “cantilevered portion.” 274 F. 3d at 1344. The parties disputed whether the

two portions were “integrally formed” or had to be separate. Id. The district court concluded that

the two portions had to be separate from one another. Id. at 1348.

       The Federal Circuit held the following. The district court incorrectly found that the two-

piece embodiment was the only embodiment described by the written description and shown in

the drawings. Id. at 1344. It concluded that the district court improperly excluded embodiments

disclosed in the specification in construing the term. Id. The two embodiments did not use “any

words that connote a quality of being ‘separate’—such as ‘attachment,’ ‘mountable,’ ‘second

piece,’ or ‘securable.’ ” Id. at 1345. It also noted that the “portion” word choice implied a structure

that could be separate or integral. Id. And the district court erroneously concluded that the patent

examiner’s objection to the indentation of certain elements in the disputed claim during the

prosecution meant that the two claimed portions had to be separate. Id. at 1346.

       Here, the Patent discloses no embodiments where the pin columns and the bridge are

integrally formed. And, the specification uses the term “secured” 1 which Rexnord identified as a

term connoting separateness. The claimed term in Rexnord used the phrase “portion” intimating

parts of a larger single piece, unlike here. That case is not persuasive in construing the phrase

“coupled to.” And Big Stik has not pointed to any misinterpretation of the prosecution history by




1
 Doc. 45-1 at col. 7:26-27 (“A bridge member 190 extends and is secured between the first pin
column 184 and the second pin column 186.”).
                                                  5
this Court, as the Federal Circuit found in Rexnord, only its misapprehension of the parties’

arguments. The Court is not persuaded that the reasoning in Rexnord applies here.

       On Big Stik’s argument that the Court’s construction renders meaningless the ‘802 Patent’s

other uses of “coupled,” the Court disagrees. The Court construed the term “coupled to” to mean

that the two things coupled are separate. In other parts of the ‘802 Patent, the term “coupled by”

is used differently. See, e.g., Doc. 45-1 at Fig. 9, col. 7:30-31, (“The pin lever 150 includes a pin

plate 162 and a handle plate 164 coupled by an angled portion 166.”); col 12:1-3 (“claim 4”) (“An

extension tool for engaging a railroad car as set forth in claim 1, wherein said pin lever includes a

pin plate and a handle plate coupled by an angled portion.”). Also, Big Stik already made this

argument, Doc. 46 at 18; Doc. 50 at 15, and the Court reviewed these arguments prior to entering

the Order, ultimately rejecting it. See Doc. 66 at 13.

         As such, the Motion is due to be denied.

        IV.    Conclusion

       Big Stik has not shown that reconsideration is required; it has identified no newly

discovered evidence or an intervening development or change in the controlling law, and it does

not show that reconsideration is necessary to correct a clear error or manifest injustice.

Reconsideration is not warranted. The Motion will be denied.

       Accordingly, it is ORDERED:

       1.      Plaintiff's Motion for Partial Reconsideration to Correct One Claim Construction

(Doc. 67) is DENIED.

       DONE AND ORDERED in Tampa, Florida on June 3, 2019.




                                                  6
Copies to:
Counsel of Record and Unrepresented Parties, if any




                                              7
